—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about May 20, 1999, which, inter alia, granted respondents’ cross motions to dismiss the CPLR article 75 petition seeking to confirm an arbitration award pursuant to CPLR 7510 and seeking to vacate a subsequent arbitration award pursuant to CPLR 7511, unanimously affirmed, without costs.
The petition was properly dismissed. The collective bargaining agreement between respondents provided that petitioner’s grievance could be submitted to arbitration by respondent union. Since petitioner was represented by the union at the arbitration and he failed to show that the union breached its duty of fair representation, petitioner lacks standing to bring the instant petition (see, Sampson v Board of Educ., 191 AD2d 283; see also, Delgado v New York City Bd. of Educ., 272 AD2d 207, lv denied 95 NY2d 768, cert denied 532 US 982; Matter of Sapadin v Board of Educ., 246 AD2d 359). The record establishes that the union vigorously represented petitioner, and there is no evidence of bad faith.
We have considered and rejected petitioner’s remaining contentions. Concur — Nardelli, J. P., Williams, Ellerin, Friedman and Marlow, JJ.